Order entered September 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00985-CV

                          ALAA MOHAMAMD WEISS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                             Trial Court Cause No. M0474358

                                            ORDER
       We REINSTATE this appeal which we abated to allow the trial court to clarify whether

it intended to enter a final judgment. A supplemental clerk’s record containing a copy of the trial

court’s order denying appellant’s petition for nondisclosure has now been filed.

       As the appellate record appears complete, we ORDER appellant to file his opening brief

no later than October 17, 2019. Because the Court has previously determined that an order

denying a petition for non-disclosure is not an appealable order, appellant shall address in his

brief on the merits whether the minimum threshold amount in controversy is established such

that the Court has jurisdiction over the appeal under the constitution’s general jurisdictional

grant. See TEX. CONST. art. V., § 6; TEX. GOV’T CODE ANN. § 22.220(a); TEX. CIV. PRAC. &

REM. CODE ANN. § 51.012; Browning v. State, No. 05-08-01381-CV, 2009 WL 294909 (Tex.

App.—Dallas 2009, no pet.).

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE